JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda of law and fact filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C. Cir. Rule 36. It is
ORDERED AND ADJUDGED that the district court’s June 20, 2008 oral ruling be affirmed. The district court’s determination that appellant poses a flight risk is supported by a preponderance of all of the evidence, and the decision to hold appellant pending trial is therefore affirmed. See United States v. Vortis, 785 F.2d 327, 328 (D.C.Cir.1986) (per curiam), cert. denied, 479 U.S. 841, 107 S.Ct. 148, 93 L.Ed.2d 89 (1986).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.